Citation Nr: 0101163	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  97-19 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disability.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a right 
knee disability.

3. Entitlement to service connection for ulcers.

4.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	James Stanley, Jr., Attorney



WITNESSES AT HEARINGS ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran had active duty from July 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision from the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen the veteran's 
claims for service connection for psychiatric and right knee 
disabilities and denied the veteran's claims for service 
connection for ulcers and a left ankle disability.

The veteran, his spouse, and his attorney appeared before 
hearing officers at hearings at the RO in April 1996 and June 
1997.  The veteran and his attorney appeared before a Member 
of the Board at a hearing at the RO in November 2000.  
Transcripts of the hearings are on file.  At the hearing 
before the Board it was requested that there be a 60 days 
abeyance in reviewing the case for submission of additional 
evidence.  No such evidence has been received, and the matter 
is now reviewed as set forth below.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Additionally, at his RO and Travel Board hearings, the 
veteran testified that he received treatment from a Dr. Hill 
in Russellville, Arkansas.  However, these records are not 
part of the claims file.

Moreover, VA medical records from September 1997 to March 
2000 reveal diagnosis of a personality disorder due to head 
injuries and history of substance abuse.  Previous diagnoses 
included various personality disorder and schizophrenia, but 
there was no relationship to a head injury noted.  Service 
medical records reflect that the veteran had a head injury 
during service.  While service connection cannot be granted 
for a personality disorder under the provisions of 38 C.F.R. 
§ 3.303; service connection may be granted symptomatology 
related to an injury in service.  According to the VA General 
Counsel (GC) in VAOPGCPREC 82-90 (July 18, 1990) while it is 
clear that congenital or developmental defects may not be 
service-connected because they are not diseases or injuries 
under the law, the GC cautioned that many defects could be 
subject to superimposed diseases or injury and if, during an 
individual's military service, superimposed disease or injury 
did occur, service connection may be warranted for the 
resultant disability.  In view of the above duty to assist 
and an apparent conflict in the medical evaluations, the 
Board is of the opinion that further evaluation is necessary.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain, with the 
appellant's assistance as needed, the 
complete name and address of Dr. Hill.  
After securing the necessary release, the 
RO should obtain these records.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature of the veteran's left ankle and 
right knee disorders.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should state whether the veteran 
has current disabilities of the left 
ankle and/or right knee.  If so, the 
examiner should state whether it is as 
likely as not that such disorder (left 
ankle and/or right knee) was the result 
of an injury that occurred during active 
service.  If so, the examiner should 
discuss the evidence of pain, weakened 
movement, excess fatigability, or 
incoordination and determine the level of 
associated functional loss in light of 38 
C.F.R. § 4.40 (2000), as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
All special studies and tests should be 
performed.  The examiner should provide 
reasons and bases for his opinion. 

3.  The veteran should be afforded a VA 
digestive system examination to determine 
the nature and etiology of the veteran's 
gastrointestinal disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should state 
whether the veteran has a current 
gastrointestinal disorder.  If so, the 
examiner should state whether it is as 
likely as not that such disorder was the 
result of his active service.  All 
special studies and tests should be 
performed.  The examiner should provide 
reasons and bases for his opinion. 

4.  The veteran should be afforded a VA 
psychological examination by a Board of 
two VA psychiatrists to determine the 
nature of the veteran's current 
psychiatric disorder.  The claims folder 
should be made available to the examiners 
for review before the examination.  The 
examiners should state the nature, given 
the veteran's history, his current 
psychiatric disorder.  The examiners 
should state whether it is as likely or 
not that his current psychiatric disorder 
resulted from service, to include whether 
it resulted from a head injury during 
service.  All special studies and tests 
should be performed.  The examiners 
should provide reasons and bases for 
their opinion. 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




